ORDER

PER CURIAM.
Jessica L. Baker appeals the judgment entered by the Circuit Court of St. Charles County dissolving her marriage to Andrew R. Baker and awarding the parties joint legal and physical custody of their minor child, L.B.
We have reviewed the briefs of the parties and the record on appeal. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).